Title: From George Washington to Samuel Huntington, 24 November 1779
From: Washington, George
To: Huntington, Samuel


        
          sir
          West point Novr the 24th 1779
        
        I have been duly honoured with Your Excellency’s several Favors of the 13th 18th & 19th with the several Acts to which they refer.
        As soon as circumstances will permit, I shall pursue measures for incorporating and arranging the Companies of Artificers, as directed by the Act of the 12th Instant.
        The unhappy failure of the expedition against Savannah and the other intelligence announced by the Copies of General Lincoln’s Letters, transmitted by Your Excellency, by the favor of Major Clarkson, would not permit me to hesitate a moment in

deciding on the conduct essential to be pursued, with respect to the point I had done myself the honor of submitting to Congress by my Letter of the 14th—It was then certain that there would be no co-operation, the state of the season out of the question, and the first object that presented itself, was to prevent any farther accumulation of expence and consumption of provision on that account. Accordingly I wrote the next day to His Excellency, Governor Clinton and Brigadier General Fellows, requesting them to dismiss the York and Massachusetts Militia, which were all that had assembled at the places of Rendezvous assigned—and took measures for putting an end to every other expence. Congress I trust will pardon me for this anticipation of matters on my part; I felt the necessity of it and that it must be consonant to their wishes. Indeed, if a doubt could have remained in my mind, as to the conduct to be pursued in this instance, A Letter from the Honble The Marine Committee of the 10th, which came to hand just at the time, informing that the Three Frigates which had been detained at Boston for the purpose of cooperating with Count D’Estaing, were ordered to proceed to the Southward, would have entirely removed it.
        The Act recommending a mode for compelling Witnesses to attend Court Martials—and for admitting depository proof under certain restrictions, in Trials before them—I am in hopes will produce some salutary consequences. However, as these Courts sit as business arises if circumstances will permit, and not at stated periods, as is the case with Other Courts, the advantages which will be derived from the Act, will not be so great, as might be expected at first view of it, without an attention to this circumstance.
        I am now using my best endeavours to get things in train for putting the Army in quarters. The distribution of Cloathing, owing to it’s late arrival—the scantiness of the stock—the diversity in colour and in quality—its not having been properly assorted when packed—the absence of Cloathiers under various pretences, for getting Articles that would be deficient &c., has proved a matter of the most irksome delay and difficulty. Owing to these causes and Two Rainy days, the North Carolina Troops could not move from Windsor till Yesterday, notwithstanding the most active exertions of Colo. Clarke, who commands them—and all parties engaged to effect it. I hope

however that what cloathing was here and to be distributed here will be so delivered by to morrow evening—that all Troops except those intended for the Garrison, will be able to move towards the places designed for their cantonment, without more delay. In fixing on these, we are obliged to regard in a particular manner—the security of this post—the security of the Army—the best protection circumstances will admit of to the Country—our supplies of provision and Forage—and the means of transportation. From the fullest consideration of the point, it appears that these Objects in a combined view, will be best answered, by quartering the Cavalry in Connecticut—a Brigade at Danbury—a Sufficient Garrison here including the posts at King’s ferry & the Continental village, to secure them, at least against any sudden attempts o⟨n⟩ the part of the Enemy—A Small body of Troops at the entrance of the Clove and the Main body of the Army in the Country in the Neighbourhood of Scot’s plains, if the circumstances of wood and Water will admit. The Qr Master General and Other Office⟨rs⟩ are now advanced & employed & have bee⟨n⟩ for some days, in reconoitring a proper position. The instant matters will permit—I shall go forward myself.
        I have been informed by Report, that Colo. Wadsworth, the Commissary General, means to resign his Office—and has limitted a day for it not very remote. I would take the liberty to suggest, if he is not really to continue in Office—and the period when he will leave it, is not distant—that too early an attention cannot be paid, in providing for the contingency. The business of Other departments may admit of some procrastinations and delays—and they may make shifts for a little time, that may keep matters agoing; but the business of this, being to satisfy the demands of nature in the Article of food, Nothing can answer these but actual supplies. These cannot be interrupted—and whenever they are checked, even to a small degree, the consequences are disagreable. If Colo. Wadsworth does decline the Office—I only wish his Successor may feed the Army as well as he has done. I think it my duty to say, in justice to him—that since he acted in the Office, the Army has not known the least want, till the present—and now in the Article of bread only. For this it has been streighten’d for Eight or Ten days past, owing, I am convinced, not to a want of exertion on his part, but to a

long and uncommon drought—and the great quantity of flour required for another purpose. This distress however, by the late rain—I hope will be at least relieved for the present. A continuation of supplies will depend upon other sources. I have the Honor to be with sentiments of the highest respect Yr Excellency’s Most Obedt servt
        
          Go: Washington
        
        
          P.S. Besides the above general disposition of the Troops—there will be others of a lesser nature for Detachments & light parties.
          I inclose Your Excellency four New York papers.
        
      